Citation Nr: 1231961	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left kidney condition, claimed as loss of use of the left kidney.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1990 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denying the claim currently on appeal.  

This claim was previously remanded by the Board in February 2012 so that the Veteran could be scheduled for a requested hearing.  The Veteran then testified at a video-conference hearing before the undersigned Veterans Law Judge in June 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In July 2012, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2011).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  The Veteran's left kidney disability arose as a result of a congenital defect - specifically, an ureteropelvic junction obstruction (UPJ).  

2.  An additional disability was not superimposed on the Veteran's congenital UPJ as a result of disease or injury incurred during military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a left kidney condition, claimed as loss of use of the left kidney, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in November 2006 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Such further notified him of the information and evidence necessary to establish a disability rating and effective date pursuant to Dingess/Hartman, supra.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in July 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

Furthermore, the Board finds that the July 2011 VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its February 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a video conference hearing and that the Veteran attended this hearing.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a diagnosis of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22.  

38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection.  Thus, congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  

Facts and Analysis

The Veteran contends that he is entitled to service connection for his hydronephrosis of the left kidney with subsequent functional loss due to an ureteropelvic junction (UPJ) obstruction.  Specifically, the Veteran has argued that this was misdiagnosed as irritable bowel syndrome (IBS) during military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's UPJ obstruction is a congenital defect and that no additional disability was superimposed upon this condition due to disease or injury during military service.  As such, service connection is not warranted.  

The Veteran's service treatment records reflect multiple complaints of left flank pain and similar symptomatology during active military service.  According to an April 1993 record, the Veteran was suffering from left upper quadrant pain.  A November 1993 record notes that the Veteran's abdominal pain was always left-sided.  This pain was noted to radiate into the lower flank and was always followed by diarrhea which relieved the pain.  IBS was suspected at this time.  It was noted that this pain had existed since 1988 or 1989.  According to the Veteran's January 1994 separation examination, an evaluation of the genitourinary system was normal.  However, an evaluation of the abdomen and viscera was deemed to be normal.  It was noted that the Veteran had hyperactive bowel syndrome with no present tenderness.  He had a tentative diagnosis of IBS.  In the Veteran's report of medical history associated with this examination, the Veteran was noted to have had IBS since high school.  This was associated with a lot of diarrhea.  

Post-service treatment records reveal that the Veteran continued to seek treatment for IBS.  A July 1994 record notes that the Veteran had episodes of bright red blood from the rectus.  The Veteran indicated in January 1995 that vomiting was associated with his stomach condition.  A March 1995 record reflects that the Veteran was experiencing diarrhea, as well as severe left upper quadrant pain with these episodes.  A July 1996 record notes that the Veteran was suffering from IBS.  The Veteran's symptoms included some abdominal pain and resultant diarrhea.  

The Veteran was afforded a VA examination in January 1994.  The examiner noted that the Veteran had pains in his left lower quadrant with diarrhea in 1993.  The Veteran reported that he still suffered from occasional diarrhea and discomfort of the left lower quadrant.  A March 1994 VA examination note indicates that the Veteran had been suffering from left abdominal pain for the past two years.  The Veteran reported a dull left upper quadrant pain at this time that was exacerbated with coffee or alcohol.  Subsequent to an air contrast barium enema and an upper gastrointestinal (GI) series, it was determined that the Veteran suffered from probable IBS.  A VA examination performed in October 1999 notes that the Veteran's IBS was diagnosed in 1994, but that he was presently asymptomatic.  

A May 2006 magnetic resonance image (MRI) reflects that the Veteran had severe dilation of the left intrarenal collecting system, which was noted to be suggestive of congenital UPJ obstruction.  Isotope renal imaging from July 2006 also revealed an abnormal left kidney with significant reduction in cortical function, cortical mass and blood flow.  

A December 2006 nephrology consult note indicates that the Veteran had experienced left sided flank cramping for many years, but that he noticed a worsening in 1997.  The record reflects that while IBS was diagnosed during military service, a subsequent work-up revealed that he did not have IBS.  The Veteran was reportedly told that he had psychologically induced pain at the time.  

The record also contains a hand-written note signed by a VA physician with the initials S.Z. and dated July 2007.  According to the note, the Veteran's abdominal pain that was diagnosed as IBS in service "may very well have been" related to his left kidney condition.  A urology note from July 2007 signed by the same physician notes that it appeared the events in military service that were thought to be related to IBS were likely related to the UPJ obstruction instead.  

The record also contains a medical statement dated August 2007 and prepared by a VA physician with the initials J.B.  According to Dr. B, the Veteran had severely low functioning left kidney.  It was noted that urologists at the West Los Angeles VA Medical Center (VAMC) were consulted and they felt that the Veteran's left kidney disorder was secondary to a congenital obstruction of the left ureter at the UPJ.  Dr. B indicated that the Veteran reported intermittent episodes of left flank pains since high school in 1995.  A review of the urology note from the previous month, however, reveals that the Veteran first noted pain while in high school in 1985.  

A September 2008 radiographic image revealed no visible blood flow or function in the left kidney.  Blood flow uptake for the right kidney was deemed to be normal.  According to private radiographic imaging from February 2010, the evidence was suggestive of left hydronephrosis.  A private examination was also performed in November 2010, confirming the diagnoses of chronic obstructive uropathy of the left kidney with left hydronephrosis secondary to congenital UPJ obstruction.  

A renal ultrasound from March 2010 revealed severe left hydronephrosis due to congenital UPJ obstruction.  An April 2010 note from the VA renal clinic again notes that the Veteran's hydronephrosis of the left kidney was secondary to a congenital urethral obstruction.  It was further determined that there was no evidence of superimposed complications.  It was determined that the left kidney had no risk of harming the Veteran, so a nephrectomy was deemed unnecessary.  

Finally, the Veteran was afforded a VA examination for his left kidney condition in July 2011.  The Veteran reported that his ureteral obstruction began in 1997 but that it was misdiagnosed as IBS during military service.  The Veteran denied any specific trauma to the genitals or genitourinary system.  The examiner noted that the Veteran was subsequently diagnosed with a non-functioning left kidney in December 2005.  After examining the Veteran and reviewing the medical evidence of record, the examiner opined that the Veteran was suffering from hydronephrosis and end stage left kidney due to congenital ureteropelvic junction obstruction.  The examiner further opined that the Veteran's congenital disorder was not aggravated beyond its natural progression as a result of military service.  The examiner explained that documentation revealed abdominal pain since high school.  Left upper quadrant and lower quadrant pain continued into military service and after his separation from active duty.  The first time it was discovered that the Veteran suffered from a kidney condition was in 2005, and further work up noted that he had congenital ureteral obstruction on the left side with left side hydronephrosis.  The examiner explained that this demonstrated that the Veteran's kidney condition was secondary to his UPJ obstruction.  Also, based on the course of the Veteran's abdominal pain and the status of his kidney now, the progress of the kidney function was due to the natural progression of the left kidney functional deterioration.  

The Board accords great probative weight to the July 2011 VA examiner's opinion as such was predicated on an interview with the Veteran; a review of the service treatment records, to include the treatment for IBS; and a physical examination.  Moreover, the July 2011 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the July 2011 VA examiner's opinion.  There is no contrary medical opinion of record.

The preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a left kidney condition, to include loss of use of the left kidney.  According to VA urologists in August 2007, the Veteran's kidney disorder was secondary to a congenital obstruction of the left ureter at the ureteropelvic junction (UPJ).  A November 2010 VA physician also concluded that the Veteran's left kidney condition arose because of a congenital condition.  This conclusion was affirmed by an April 2010 physician and the July 2011 VA examiner.  

It is noted that VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  

In this regard, VAOPGCPREC 82-90 notes that, in a medical context, a "defect" is an imperfection, failure or absence.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 351 (26th Ed.1974).  On the other hand, the term "defects," viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature.  As an obstruction of the left ureter at the ureteropelvic junction is structural in nature, such is considered a congenital defect.  

Therefore, the Veteran is not entitled to service connection for his congenital UPJ in its own right.  Rather, service connection may only be granted for an additional disability due to disease or injury superimposed upon a defect during military service.  The evidence does not demonstrate that the Veteran suffered any disease or injury during military service that resulted in an additional disability.  Specifically,  he denied any trauma to the genitals or genitourinary system during his July 2011 examination.  While there is probable evidence of IBS during military service, the preponderance of the evidence of record demonstrates that this did not result in additional disability, in addition to the Veteran's congenital UPJ.  The July 2011 VA examiner explained that the Veteran's reduced kidney function was due to the natural progression of his condition.  The examiner based this decision on the evidence of abdominal pain as early as high school, the deterioration of his condition over time and the current status of the left kidney.  

The Board notes that the Veteran has essentially argued that he is entitled to service connection for the loss of use of his left kidney because if he had been treated for his restricted ureter during military service instead of being treated for IBS during military service, then the condition may have been treatable.  The Board notes that Dr. Z did conclude that the Veteran's in-service symptoms that were treated as IBS were likely related to his left kidney condition.  The Board is not disputing that there is in-service evidence of left lower quadrant pain and that this could very well have been related to the Veteran's kidney condition.  Nonetheless, the Veteran's argument fails to demonstrate entitlement to service connection.  

In this regard, the Board notes that the record does not support the assertion that treating the Veteran for IBS was inappropriate.  The record reflects that the Veteran reported frequent diarrhea associated with his in-service abdominal pain, and, that this diarrhea would alleviate his pain.  A July 1995 VA outpatient treatment record also confirmed the diagnosis of IBS.  Finally, according to a March 2010 VA examination, he does indeed have a current diagnosis of IBS and is currently service-connected for such disability.  Therefore, the preponderance of the evidence of record demonstrates that the in-service treatment for IBS was not improper.  

Furthermore, the mere lack of treatment for an unknown congenital defect during military service is not grounds for which service connection may be established.  As already noted, service connection may only be established in this case for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  The fact that treatment was not provided for a then unknown congenital defect does not qualify as an in-service disease or injury.  Moreover, even assuming arguendo that the military's failure to properly treat the Veteran's kidney disorder were considered a superimposed injury, the preponderance of the evidence demonstrates that the Veteran's current hydronephrosis and end stage left kidney is due to congenital ureteropelvic junction obstruction and that such disorder was not aggravated beyond its natural progression as a result of military service.  Therefore, as the Veteran's current condition is a result of the natural progression of his kidney disorder, the alleged failure to properly treat such condition during military service did not result in additional disability.  

The Veteran also submitted an article from the Children's Hospital of Boston discussing ureteropelvic junction obstruction.  According to this article, the most common cause of UPJ obstruction was a result of narrowing of the ureter during fetal development.  Other causes included an abnormal tethering of the ureter by abnormal blood vessels or compression due to a tumor.  The article also includes a discussion of how UPJ is diagnosed and treated.  The Board has considered this evidence, but it provides no support for a grant of service connection.  In fact, the article appears to support the findings of the medical examiners of record, noting that problems during fetal development are the most likely cause for this condition.  

The Board recognizes that the Veteran believes his hydronephrosis arose due to military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's kidney disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, the Veteran's kidney disorder, i.e., hydronephrosis resulting from a congenital ureteropelvic junction obstruction, is not readily diagnosed without medical testing.  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to testify to abdominal pain, he cannot provide medical opinions that earlier intervention would have prevented his subsequent kidney failure or that his condition ultimately arose due to treatment for IBS.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his military service and his kidney disorder.  In contrast, the July 2011 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the type of the Veteran's in-service complaints and treatment as well as the current nature of his kidney disorder.  Therefore, the Board accords greater probative weight to the July 2011 VA examiner's opinion.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for a left kidney condition, to include loss of use of the left kidney, must be denied.


ORDER

Service connection for a left kidney condition, claimed as loss of use of the left kidney, is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


